12-3661-cv
Rosario v. New York City Dep’t of Educ.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 5th day of December, two thousand thirteen.

PRESENT:
                   JOHN M. WALKER, JR.,
                   JOSÉ A. CABRANES,
                   RAYMOND J. LOHIER, JR.,
                                Circuit Judges.

_____________________________________

LUCIANO ROSARIO,

                   Plaintiff-Appellant,

                             v.                                   No. 12-3661

NEW YORK CITY DEPARTMENT OF EDUCATION

                   Defendant-Appellee,

_____________________________________

FOR PLAINTIFF-APPELLANT:                           Luciano Rosario, pro se, Bronx, NY.



FOR DEFENDANT-APPELLEE:                            Francis F. Caputo, Karen M. Griffin, for
                                                   Michael A. Cardozo, Corporation Counsel of
                                                   the City of New York, New York, NY.
       Appeal from an August 7, 2012 judgment of the United States District Court for the
Southern District of New York (Paul A. Engelmayer, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Appellant Luciano Rosario, proceeding pro se, appeals the District Court’s judgment
dismissing, pursuant to Federal Rule of Civil Procedure 12(b)(6), his claim for employment
discrimination in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

         We review an order granting summary judgment de novo and “‘resolv[e] all ambiguities and
draw[ ] all permissible factual inferences in favor of the party against whom summary judgment is
sought.’” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (quoting Wright v. Goord, 554 F.3d 255, 266
(2d Cir. 2009)). Summary judgment is appropriate “only if the moving party shows that there are no
genuine issues of material fact and that the moving party is entitled to judgment as a matter of law.”
Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003).

        Having conducted an independent and de novo review of the record, we conclude that the
District Court properly dismissed Rosario’s claims. We affirm substantially for the reasons stated by
Judge Engelmayer in his comprehensive opinion of August 3, 2012. See Rosario v. N.Y.C. Dep’t of
Educ., No. 10 Civ. 6160(PAE), 2012 WL 3155029 (S.D.N.Y. Aug. 3, 2012).

                                          CONCLUSION
       We have considered all of Rosario’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the District Court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                  2